Execution Copy




EMPLOYMENT AGREEMENT BETWEEN

MILLER FABRICATION, LLC AND TY MILLER







This Employment Agreement (hereinafter the “Agreement”), executed effective the
1st day of October, 2011 (hereinafter the “Effective Date”), is entered into by
and among High Plains Gas, LLC, a Wyoming limited liability company (the
“Employer” or the “Company”) and Ty Miller (the “Employee”).  The Employer and
the Employee may individually be referred to as a “Party”, and collectively as
the “Parties”.

WHEREAS, the Employer and the Employee are desirous of entering into this
Agreement wherein the Employee shall become employed as the President of Miller
Fabrication, LLC on a full-time basis on behalf of the Employer and any
affiliates of the Employer at all locations which may require the services of
the Employee commencing effective October 1, 2011; and

WHEREAS, the Employee is willing and able to accept employment with the Employer
on the terms and conditions set forth in this Employment Agreement during the
Term (as defined herein) of this Agreement.

NOW, THEREFORE, in consideration of the payment of the sum of one hundred
dollars ($100.00) by the Employer to the Employee at the time of the execution
of this Agreement, and of the mutual covenants contained herein and other valid
consideration, the sufficiency of which is acknowledged, the Parties hereto
agree as follows:

Section 1.

Employment.

1.1

Term.  The Employer agrees to employ the Employee, and the Employee agrees to be
employed by the Employer pursuant to this Agreement for a period commencing on
the 1st day of October, 2011 (such date hereinafter referred to as the
“Effective Date”) and ending on the Date of Termination as defined below in
Section 3.1.




1.2

Duties.  During the Term, the Employee shall serve as President of Miller
Fabrication, LLC and shall perform such duties, functions and responsibilities
during the Term commensurate with the Employee’s position as reasonably directed
by the Company’s Board of Directors or a committee thereof as applicable
(collectively the “Board”).  The Employee’s principal place of employment shall
be located in Big Piney, Wyoming provided that Employee shall travel and shall
render services at other locations, both as may reasonably be required to
fulfill his duties hereunder.




1.3

Exclusivity; Other Employment and Investments During Term and During Period of
Non-Competition.  Except as otherwise provided herein, during the Term, the
Employee shall devote his full business time and attention to the business and
affairs of the





1







Employer, shall faithfully serve the Employer, and shall in all material
respects conform to and comply with the lawful and reasonable directions and
instructions given to him by the Company’s Board, consistent with Section 1.2,
herein.  Nothing contained herein shall prevent the Employee from being involved
in charitable, civic, or other outside business activities provided such
activities do not pose a conflict of interest or interfere with the performance
of his duties to the Employer pursuant to this Agreement.




Notwithstanding anything to the contrary contained herein, during the Term and
during the period of non-competition, the Employee’s ownership of shares of
stock and Membership Interests/Membership Units or other form of ownership in
the businesses as identified on the attached Schedule 1 to this Agreement, and
his ownership and investment in any other businesses or activities not
affiliated with the Employer, provided such businesses and activities are not a
“Restricted Enterprise” as defined within Section 4.2, shall not constitute a
breach of this Section 1.3 or any other terms and provisions of this Agreement
provided such ownership, investments, or involvement do not interfere with the
Employee’s performance of his duties hereunder.  The Parties agree the Employee
may become an investor, shareholder, member, or otherwise in other businesses
and investments during the Term and during the period of non-competition as
provided herein.




Section 2.

Compensation.

2.1

Salary.  As compensation for the performance of the Employee’s services
hereunder, during the Term, the Employer shall pay to the Employee a salary at
an annual rate of one hundred fifteen thousand, ($115,000) payable in accordance
with the Employer’s standard payroll policies (the “Base Salary”).




2.2

Stock Options.  Employer shall cause to be granted to Employee five year options
to purchase 20,000,000 shares of the common stock of High Plains Gas, Inc.
(“HPGS”), vesting 20% per year for five years, at an exercise price equal to the
average of the volume weighted price of the HPGS common stock for the twenty
trading days immediately preceding the execution date of this Agreement (“Plan
Options”).  Such Plan Options shall be in the form of Schedule 2 to this
Agreement. Executive agrees to enter into a Lock Up Agreement in the form
attached hereto as Schedule 6 to this Agreement with respect to the sale of
shares of common stock of the HPGS underlying such options.




2.3

Bonus.  The Employer’s Board may, from time to time, in its sole discretion,
adopt a stock or cash bonus plan or otherwise determine a bonus amount which may
be paid to the Employee (“Bonus”).  Nothing herein shall obligate the Employer
to pay a bonus to the Employee.  Any compensation paid to the Employee under
this Agreement shall be subject to customary withholding for Federal, State, and
other employment taxes as required with respect to compensation paid by an
Employer to an Employee.  




2.4

Employee Benefits.  During the Term, the Employee shall be eligible to
participate in such health and other group insurance and other employee benefit
plans and programs of the Employer as are in effect from time to time on the
same basis as other senior executives of the Company (“Benefits”).  Said health
insurance coverage and the insurance carrier shall be determined and selected by
and at the Employer’s sole discretion and election.  





2







The Employer may terminate health insurance coverage as it may determine in its
sole discretion during the Term of the Employee’s employment.  The Employee
shall pay and contribute to any insurance plans such sums as are required
pursuant to the Plan documents.




2.5

Vacation and Time Off.  Each calendar year during the Term, the Employee shall
be entitled to certain paid time off, paid holidays, and vacation time
(“Personal Time Off” or “PTO”) in accordance with the policies and procedures as
adopted by the Employer and as may be amended from time to time.  PTO off shall
be scheduled by mutual agreement of the Employee and Employer.




2.6

Business Expenses.  The Employer shall pay or reimburse the Employee for all
commercially reasonable out-of-pocket business expenses the Employee incurs
during the Term in performing his duties under this Agreement upon presentation
of documentation and in accordance with the expense reimbursement policy of the
Employer as approved by the Board and in effect from time to time.
 Notwithstanding anything herein to the contrary or otherwise, except to the
extent any expense or reimbursement described in this Agreement does not
constitute a “deferral of compensation” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulations and guidance
thereunder (“Section 409A”), any expense or reimbursement described in this
Agreement shall be made in accordance with the policies and procedures as
adopted by the Employer from time to time.




Section 3.

Employment Termination.  

3.1

Termination of Employment.  The Employer may terminate the Employee’s employment
for any reason during the Term, and the Employee may voluntarily terminate his
employment for any reason during the Term, in each case (other than a
termination by the Employer for Cause) at any time upon not less than thirty
(30) days’ notice to the other Party (“Date of Termination”).  In addition, the
Employer may immediately terminate the Employee’s employment for Cause (as
defined herein), the date of which termination shall also be referred to as the
“Date of Termination”.  Upon the termination of the Employee’s employment with
the Employer for any reason, the Employee shall be entitled to any Base Salary
earned but unpaid through the Date of Termination, any unreimbursed expenses in
accordance with Section 2.5 hereof and, to the extent not theretofore paid or
provided, any other amounts or benefits required to be paid or provided under
any plan, Bonus or other incentive compensation plan, program, policy, practice
or other contract or agreement of the Employer and its affiliated companies
through the Date of Termination of employment (collectively, the “Accrued
Amounts”).  All sums to be paid for the Bonus and any other incentive
compensation plan shall be paid to the Employee on a pro-rated basis for the
entire fiscal year based on the number of days the Employee is employed by the
Employer during such year.




3.2

Certain Terminations.




(a)

Termination by the Employer other than for Cause or Disability; Termination by
the Employee for Good Reason.  If the Employee’s employment is terminated during
the Term by the Employer other than for Cause or Disability (as defined below),
or by the Employee for Good Reason (as defined below), in addition to the
Accrued Amounts the Employee shall be entitled to a lump sum payment equal to
three (3) months of Base Salary at





3







the rate in effect immediately prior to the Date of Termination (such payment,
the “Severance Payment”).  The Employer’s obligations to make the Severance
Payment shall be conditioned upon:  (i) the Employee’s continued compliance with
his obligations under Section 4 of this Agreement; and (ii) the Employee’s
execution and delivery of a valid and enforceable general release of claims (the
“Release”) in the form attached hereto as Schedule 2.  In the event it is
established by a court of competent jurisdiction that the Employee has breached
any of the covenants set forth in Section 4 of this Agreement, the Employee will
immediately return to the Employer any portion of the Severance Payment that has
been paid to the Employee pursuant to this Section 3.2(a).  Subject to the
foregoing and Section 3.2(c), the Severance Payment will be paid to the Employee
on the regularly scheduled payment dates for payroll during the three (3) month
term following the termination of the Employee’s employment.




(b)

Definitions.  For purposes of this Section 3.2, the following terms shall have
the following meanings:




(1)

“Cause” shall mean the Employee’s (i) continuing failure, for more than ten (10)
days after the Employer’s written notice to the Employee thereof, to perform
such duties as are reasonably requested by the Employer; (ii) failure to observe
material policies generally applicable to officers or employees of the Employer
unless such failure is capable of being cured and is cured within ten (10)
calendar days of the Employee receiving written notice of such failure; (iii)
failure to reasonably cooperate with any internal investigation of the Employer
unless such failure is capable of being cured and is cured within ten (10)
calendar days of the Employee receiving written notice of such failure; (iv)
commission of any act of fraud, theft or financial dishonesty with respect to
the Employer or indictment for or conviction or plea of guilty or nolo contendre
to any felony; (v) material violation of the provisions of this Agreement unless
such violation is capable of being cured and is cured within ten (10) calendar
days of the Employee receiving written notice of such violation; (vi) chronic
absenteeism (unless caused by a Disability); (vii) habitual use of alcohol or
controlled substance that impairs the Employee’s ability to perform his duties
hereunder; (viii) the loss or restriction of the Employee’s ability to provide
services for any reason (unless caused by a Disability) on behalf of the
Employer at the locations in which services are provided; (ix) the conduct of
the Employee which is detrimental to the services being provided by the
Employer, violates ethical standards, or Federal, State, or local laws, or
adversely affects the reputation of the Employer unless such violation is
capable of being cured and is cured within ten (10) calendar days of the
Employee receiving written notice of such violation; (x) any representation or
warranty made by the Employee which ceases to be true or was not true when made,
or the breach of any provision of this Agreement by the Employee; or (xi) the
Employee’s performance of services for other individuals or entities in
violation of this Agreement and any other agreements existing with the Employer,
its affiliates, and its successors and assigns.




(2)

“Disability” shall mean the Employee is entitled to receive long-term disability
benefits under the long-term disability plan of the Employer in which Employee
participates, or, if there is no such plan, the Employee’s inability, as
determined by a physician, due to physical or mental ill health, to perform the
essential functions of the Employee’s job, with or without a reasonable
accommodation, for ninety (90) calendar days during any 365 day period
irrespective of whether such days are consecutive, subject to all other laws,
rules, and





4







regulations.




(3)

“Good Reason” shall mean:  (i) a material and substantially adverse change in
the Employee’s duties or responsibilities; (ii) a reduction in the Employee’s
Base Salary; or (iii) a material breach by the Employer of this Agreement that,
if curable, is not cured within ten (10) calendar days after written notice from
the Employee.




(c)

Section 409A.  If the Employee is a “Specified Employee” for purposes of Section
409A of the Code, and the regulations thereunder, to the extent required to
comply with Section 409A of the Code, any Severance Payment required to be made
pursuant to Section 3.2(a) which is subject to Section 409A of the Code shall
not be made until one (1) day after the day which is six (6) months from the
date of termination.  For purposes of this Agreement, the Employee’s employment
with the Employer shall be considered to have terminated when the Employee
incurs a “separation from service” with the Employer within the meaning of
Section 409A(a)(2)(A)(i) of the Code, and applicable administrative guidance
issued thereunder.




3.3

Exclusive Remedy.  The foregoing payment upon termination of the Employee’s
employment shall constitute the exclusive severance payment due the Employee
upon a termination of his employment under this Employment Agreement.




3.4

Resignation from All Positions.  Upon the termination of the Employee’s
employment with the Employer for any reason, the Employee shall be deemed to
have resigned, as of the date of such termination, from all positions he then
holds with the Employer as an Officer, Director, Employee and Member of the
Board (and any committee thereof) (as applicable) and the Board (and any
committee thereof) of any of the Employer’s affiliates.




3.5

Cooperation.  Following the termination of the Employee’s employment with the
Employer for any reason, the Employee agrees to reasonably cooperate with the
Employer upon reasonable request of the Board and to be reasonably available to
the Employer with respect to matters arising out of the Employee’s services to
the Employer and its subsidiaries.  The Employer shall pay the Employee a per
diem fee of not less than 1.5 times Employee’s daily rate (as calculated based
on Employee’s Base Salary taking into account the PTO to which Employee was
entitled to receive during the calendar year of the Date of Termination);
provided however, that Employer and Employee shall mutually agree on the total
number of such per diem days to be provided by Employee; and provided further
that Employer shall promptly reimburse the Employee for expenses reasonably
incurred in connection with such matters.




Section 4.

Unauthorized Disclosure; Non-Competition; Non-Solicitation; Interference with
Business Relationships; Proprietary Rights.




The Employer and the Employee shall, concurrently with the execution of this
Agreement, enter into a Non-Competition and Confidentiality Agreement wherein
the Employee shall be bound by the terms of such instrument for which separate
consideration has been paid.  Said Non-Competition and Confidentiality Agreement
is attached hereto and marked as Schedule 5.  The Employee shall be bound by the
terms of such Non-Competition and Confidentiality Agreement during the Term of
this Agreement, during his employment, and





5







thereafter.  The Employee agrees that his employment and during the Restricted
Period (as defined herein) be restricted in accordance with the terms of this
Agreement and the Non-Competition and Confidentiality Agreement.  For purposes
of this Section 4, the obligations regarding unauthorized disclosure,
non-competition, non-solicitation, interference with business relationships, and
proprietary rights shall be applicable to the Employer, its affiliates,
subsidiaries, including but not limited to High Plains Gas, Inc., and its
successors-in-interest.




4.1

Unauthorized Disclosure.  The Employee agrees and understands that in the
Employee’s position with the Employer, the Employee will be exposed to and will
receive information relating to the confidential affairs of the Employer and its
affiliates, including, without limitation, technical information, intellectual
property, business and marketing plans, strategies, customer information,
software, other information concerning the products, promotions, development,
financing, expansion plans, business policies and practices of the Employer and
its affiliates and other forms of information considered by the Employer and its
affiliates to be confidential or in the nature of trade secrets (including,
without limitation, ideas, research and development, know-how, formulas,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information and business and marketing plans and proposals)
(collectively, the “Confidential Information”).  Notwithstanding the foregoing,
Confidential Information shall not include information that is now in or
hereafter enters the public domain without a breach of this Agreement.  




The Employee agrees that at all times during the Employee’s employment with the
Employer and thereafter, the Employee shall not disclose such Confidential
Information, either directly or indirectly, to any individual, corporation,
partnership, limited liability company, association, trust or other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof (each a “Person”) other than in connection with the
Employee’s employment with the Employer without the prior written consent of the
Employer, and shall not use or attempt to use any such information in any manner
other than in connection with his employment with the Employer, unless required
by law to disclose such information, in which case the Employee shall provide
the Employer with written notice of such requirement as far in advance of such
anticipated disclosure as possible.  This confidentiality covenant has no
temporal, geographical or territorial restriction.  Upon termination of the
Employee’s employment with the Employer, the Employee shall promptly supply to
the Employer all property, computers, electronic information or other media,
keys, notes, memoranda, writings, lists, files, reports, customer lists,
correspondence, tapes, disks, cards, surveys, maps, logs, machines, technical
data and any other tangible product or document which has been produced by,
received by or otherwise submitted to the Employee during the Employee’s
employment with the Employer, and any copies thereof in his (or capable of being
reduced to his) possession.  The requirement regarding non-disclosure of
information shall exist during the Term of the Employee’s employment and
indefinitely following his termination for any reason.




4.2

Non-Competition.  By and in consideration of the Employer’s entering into this
Agreement and the payments to be made and the benefits to be provided hereunder,
and in further consideration of the Employee’s exposure to the Confidential
Information of the Employer and its affiliates, the Employee agrees that the
Employee shall not, during the Term of the Employee’s employment with the
Employer and for a period of thirty-six months thereafter





6







(the “Restricted Period”), directly or indirectly, own, manage, operate, join,
control, be employed by, or participate in the ownership, management, operation
or control of, or be connected in any manner with, including, without
limitation, holding any position as a stockholder, Director, Officer,
consultant, independent contractor, employee, partner, or investor in any
Restricted Enterprise (as defined herein) in which the Employer was engaged
during the twenty-four (24) months preceding the date of termination; and
provided further, that in no event shall ownership of one percent (1%) or less
of the outstanding securities of any class of any issuer whose securities are
registered under the Securities Exchange Act of 1934, as amended, standing
alone, which business or enterprise provides goods or services which would
otherwise be a Restricted Enterprise (as defined herein) be prohibited by this
Section 4.2 so long as the Employee does not have, or exercise, any rights to
manage, become employed by, provide consulting services, or operate the business
as such issuer other than the rights as a stockholder or member thereof.




For purposes of this Section 4.2, “Restricted Enterprise” shall mean any
business or enterprise conducted in any geographic area serviced by the Employer
which materially competes with High Plains Gas, LLC, High Plains Gas Services,
Miller Fabrication, LLC, High Plains Gas, Inc., and any other affiliates or
subsidiaries’ (collectively “Affiliates”) business of the acquisition,
exploration for, production, and transportation of minerals, including but not
limited to oil, gas, coalbed methane gas, and other minerals of any type or
nature except as otherwise permitted during the Term, or construction activities
related to the businesses of the Affiliates, during any period of
non-competition, and as provided pursuant to Section 1.3.  At the commencement
of the Term of this Agreement, the geographic areas which are serviced by the
Employer shall include those areas identified on the attached Schedule 4,
hereto.  Such geographic area may be expanded during the Term of this Agreement
and thereafter shall include all such geographic areas serviced by the Employer
on the date of the termination of the Employee’s employment.




Nothing herein shall prohibit the Employee from owning any interest in the
businesses and investments as identified within the attached Schedule 1 of this
Agreement, any other businesses in which he may become an investor or owner
during the Term and during the period of non-competition, and any businesses
which are not a “Restricted Enterprise”.  In the event the Employee becomes an
investor or owner of a business which is not at the time of his initial
investment or ownership a “Restricted Enterprise”, and High Plains Gas, LLC,
High Plains Gas Services, LLC, Miller Fabrication, LLC, High Plains Gas, Inc.,
or any of its Affiliates thereafter engage in a similar business activity, such
business of the Employee shall not thereafter become a “Restricted Enterprise”,
and he may continue to own and invest in such businesses.  During the Restricted
Period, upon request of the Employer, the Employee shall notify the Employer of
the Employee’s then-current employment status.  




4.3

Non-Solicitation of Employees.  During the Restricted Period and for a period of
thirty-six (36) months following the termination of the Employee’s employment
for any reason, the Employee shall not directly or indirectly induce or solicit
(or assist any Person to induce or solicit) for employment any person who is, or
within twenty-four (24) months prior to the date of such solicitation, was an
employee of the Employer, High Plains Gas, LLC, High Plains Gas Services, LLC,
High Plains Gas, Inc., Miller Fabrication, LLC of or any of its Affiliates,
unless Employer, or its related entities had terminated the person.





7










4.4

Interference with Business Relationships.  During the Restricted Period and for
thirty-six (36) months following the termination of the Employee’s employment
for any reason, the Employee shall not directly or indirectly induce or solicit
(or assist any Person to induce or solicit) any customer, supplier, or client of
the Employer or its Affiliates to terminate its relationship or otherwise cease
doing business in whole or in part with the Employer or its subsidiaries, or
knowingly directly or indirectly interfere with (or assist any Person to
interfere with) any material relationship between the Employer or its Affiliates
and any of its or their customers or clients so as to cause harm to the Employer
or its Affiliates.  For purposes hereof, the term “Customer” means any
individual, person or entity which was or is a customer of High Plains Gas, LLC,
High Plains Gas Services, LLC, High Plains Gas, Inc., Miller Fabrication, LLC,
or its Affiliates, and any of its successors and assigns within two (2) years
prior to the date of the termination of this Agreement.  For purposes of hereof,
“Supplier” shall mean any individual, Person, or entity which was or is a
supplier of any product or service to High Plains Gas, LLC, High Plains Gas,
Inc., or its Affiliates, and any successors and assigns within two (2) years
prior to the date of the termination of this Agreement.




4.5

Extension of Restricted Period.  The Restricted Period and any Term following
the termination of the Employee’s employment for which restrictions are
applicable shall be tolled for any period during which the Employee is found by
a court of competent jurisdiction to have been in breach of any of Sections 4.2,
4.3, or 4.4 hereof.




4.6

Proprietary Rights.  The Employee shall disclose promptly to the Employer any
and all inventions, discoveries, and improvements (whether or not patentable or
registrable under copyright or similar Statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by him, either alone or in conjunction with others, during the Employee’s
employment with the Employer and related to the business or activities of the
Employer and its affiliates (the “Developments”).  Except to the extent any
rights in any Developments constitute a work made for hire under the U.S.
Copyright Act, 17 U.S.C. § 101 et seq. that are owned by the Employer and/or its
applicable Affiliate, the Employee assigns all of his right, title and interest
in all Developments (including all intellectual property rights therein) to the
Employer or its nominee without further compensation, including all rights or
benefits therefor, including without limitation the right to sue and recover for
past and future infringement.  The Employee acknowledges that any rights in any
Developments constituting a work made for hire under the U.S. Copyright Act, 17
U.S.C § 101 et seq. are owned upon creation by the Employer and/or its
applicable affiliate as the Employee’s employer.  




Whenever requested to do so by the Employer, the Employee shall execute any and
all applications, assignments or other instruments which the Employer shall deem
necessary to apply for and obtain trademarks, patents or copyrights of the
United States or any foreign country or otherwise protect the interests of the
Employer and its affiliates therein.  These obligations shall continue beyond
the end of the Employee’s employment with the Employer with respect to
inventions, discoveries, improvements or copyrightable works initiated,
conceived or made by the Employee while employed by the Employer, and shall be
binding upon the Employee’s employers, assigns, executors, administrators and
other legal representatives.  








8







In connection with his execution of this Agreement, the Employee has informed
the Employer in writing of any interest in any inventions or intellectual
property rights that he holds as of the date hereof as set forth on Schedule 7
hereto (the “Existing Inventions”).  Notwithstanding anything to the contrary
herein, the Developments shall not include any Existing Inventions.  If the
Employer is unable for any reason, after reasonable effort, to obtain the
Employee’s signature on any document needed in connection with the actions
described in this Section 4.6, the Employee hereby irrevocably designates and
appoints the Employer and its duly authorized officers and agents as the
Employee’s agent and attorney in fact to act for and on the Employee’s behalf to
execute, verify and file any such documents and to do all other lawfully
permitted acts to further the purposes of this Section 4.6 with the same legal
force and effect as if executed by the Employee.




4.7

Confidentiality of Agreement.  Other than with respect to information required
to be disclosed by applicable law, the Parties hereto agree not to disclose the
terms of this Agreement to any Person, provided the Employee may disclose this
Agreement and/or any of its terms to the Employee’s immediate family, financial
advisors, accountants, and attorneys so long as the Employee instructs every
such Person to whom the Employee makes such disclosure not to disclose the terms
of this Agreement further.




4.8

Remedies.  The Parties agrees that any breach of the terms of this Section 4 may
result in irreparable injury and damage to the other Party, for which such Party
may have no adequate remedy at law; each Party therefore also agrees that in the
event of said breach or any threat of breach, the other Party shall be entitled
to an immediate injunction and restraining order to prevent such breach and/or
threatened breach and/or continued breach by the other Party and/or any and all
Persons acting for and/or with the other Party, without having to prove damages,
in addition to any other remedies to which such original Party may be entitled
at law or in equity, including, without limitation, the obligation of the
Employee to return any Severance Payment made by the Employer to the Employee.
 The terms of this Paragraph shall not prevent the non-breaching Party from
pursuing any other available remedies for any breach or threatened breach
hereof, including, without limitation, the recovery of damages from the other
Party.  The Employee and the Employer further agree that the provisions of the
covenants contained in this Section 4 are reasonable and necessary to protect
the interests of the Employer and the Employee.   




Section 5.

Representations.




The Employee and the Employer each represents and warrants that:  (i) he or it
is not subject to any contract, arrangement, policy or understanding, or to any
Statute, governmental rule or regulation, that in any way limits his or its
ability to enter into and fully perform his or its obligations under this
Employment Agreement; and (ii) he or it is otherwise able to enter into and
fully perform his or its obligations under this Agreement.




Section 6.

Non-Disparagement.  




From and after the Effective Date and following termination of the Employee’s
employment with the Employer, each Party agrees not to make any statement (other
than





9







statements made in connection with carrying out his or its responsibilities
under this Agreement) that is intended to become public, or that should
reasonably be expected to become public, and that criticizes, ridicules,
disparages, reflects adversely or encourages any adverse action against the
other Party or any of its Affiliates, employees, officers, directors or
stockholders.  The provisions of this Section shall not apply to the extent the
a Party is testifying truthfully under oath pursuant to any lawful court order
or subpoena, or is otherwise responding to or providing disclosures required by
law.




Section 7.

Withholding.




The Employer may withhold from any amounts payable to the Employee under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.  The Employee shall be
solely responsible for the payment of all taxes relating to the payment or
provision of any amounts or benefits hereunder.




Section 8.

Miscellaneous.




8.1

Indemnification.  The Employer shall indemnify the Employee to the fullest
extent provided under the Employer’s By-Laws and the laws of the State of
Wyoming.

8.2

Amendments and Waivers.  This Agreement and any of the provisions hereof may be
amended, waived (either generally or in a particular instance and either
retroactively or prospectively), modified or supplemented, in whole or in part,
only by written agreement signed by the Parties hereto; provided, that, the
observance of any provision of this Agreement may be waived in writing by the
Party that will lose the benefit of such provision as a result of such waiver.
 The waiver by any Party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach, except as otherwise
explicitly provided for in such waiver.  Except as otherwise expressly provided
herein, no failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder, or otherwise available in
respect hereof at law or in equity, shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.  

8.3

Notices.  Any notice, request, instruction or other document or communication to
be given hereunder shall be in writing and shall be deemed to have been duly
given:  (i) if mailed, three (3) calendar days following the mailing of such
notice in any general or branch office of the United States Postal Service,
enclosed in a registered or certified postage-paid envelope; (ii) if sent by
facsimile transmission, when so sent and receipt acknowledged by an appropriate
facsimile receipt; or (iii) if sent by other means (including e-mail), when
actually received by the Party to which such notice has been directed, in each
case at the respective addresses or numbers set forth below or such other
address or number as such Party may have fixed by notice; provided, however,
that in the event of delivery under clauses (ii) or (iii) (otherwise than by
receipted hand delivery), such notice shall be promptly followed by notice
pursuant to clause (i):

TO MILLER FABRICATION, LLC

TO TY MILLER





10










PO Box 1564

21A Fairway Dr

Gillette, Wyoming 82717

Douglas, WY 82633




Any Party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this Section for the giving of notice.

8.4

Governing Law.  This Agreement shall be construed and enforced in accordance
with, and the rights and obligations of the Parties hereto shall be governed by
the laws of the State of Wyoming without giving effect to the conflicts of law
principles thereof.

8.5

Severability.  Whenever possible, each provision or portion of any provision of
this Agreement, including those contained in Section 4 hereof, will be
interpreted in such manner as to be effective and valid under applicable law but
the invalidity or unenforceability of any provision or portion of any provision
of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction.  In addition, should a
court determine that any provision or portion of any provision of this
Agreement, including those contained in Section 4 hereof, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the Parties
hereto agree that such provision should be interpreted and enforced to the
maximum extent which such court deems reasonable or valid.

8.6

Entire Agreement.  This Agreement and all attached related agreements
constitutes the entire agreement between the Parties hereto, and supersedes all
prior representations, agreements and understandings, both written and oral,
between the Parties hereto with respect to the subject matter hereof.

8.7

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument.

8.8

Assignment and Successors.  The rights and obligations of the Employer and its
Affiliates under this Agreement may be assigned by it to an individual,
Affiliate, Company, Corporation, limited liability company, limited liability
partnership, or other business entity.  Such rights of the Employer and its
Affiliates under this Agreement may be assigned pursuant to a reorganization of
the Employer or its Affiliates, and to a transferee (whether by merger, sale of
all or substantially all of its assets, sale of securities of the Employer and
its Affiliates, or otherwise) of the Business.  The Employee and his Affiliates’
rights and obligations hereunder may not be assigned to or assumed by any other
Person.  No other persons shall have any right, benefit or obligation hereunder.
 

8.9

General Interpretive Principles.  The name assigned this Agreement and headings
of the Sections, Paragraphs, Subparagraphs, clauses and subclauses of this
Agreement are for convenience of reference, only, and shall not in any way
affect the meaning or interpretation of any of the provisions hereof.  Words of
inclusion shall not be construed as terms





11







of limitation herein, so that references to “include,” “includes” and
“including” shall not be limiting and shall be regarded as references to
non-exclusive and non-characterizing illustrations.




8.10

Section 409A Compliance.  This Agreement is intended to comply with Section 409A
of the Code (to the extent applicable) and, to the extent it would not adversely
impact the Employer, the Employer agrees to interpret, apply and administer this
Agreement in the least restrictive manner necessary to comply with such
requirements and without resulting in any diminution in the value of payments or
benefits to the Employee.




8.11

Definition of “Day”.  As used within this Agreement, the term “Day” or the term
“Days” shall mean calendar days.




8.12

Jurisdiction for Disputes; Remedies.  Any action to enforce the terms and
conditions of this Agreement shall be brought and venue and jurisdiction shall
lie with the District Court of the Sixth Judicial District located in Gillette,
Campbell County, Wyoming which shall have exclusive jurisdiction over the
Parties and the subject matter of any litigation with regard to this Agreement.
 




Should either Party be required to file an action to enforce this Agreement, the
prevailing Party shall be entitled to his or its reasonable attorneys’ fees and
costs, including such fees and costs incurred prior to litigation, during
litigation, and upon any appeal from the non-prevailing Party.  




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.




MILLER FABRICATION, LLC

 

TY MILLER

 

 

 

/s/ Brandon Hargett

 

/s/ Ty Miller

By: Brandon Hargett

 

By:

Title:  Managing Member

 

 

Date Signed:  1-12-2012

 

Date Signed: 1-12-2012








12





